Exhibit (10)(cc)

 

C-COR.net Corp.

PROFIT INCENTIVE PLAN (PIP)

FISCAL YEAR 2004

 

1.   Conceptual Basis of the Plan

 

The PIP plan is based upon the achievement of specific divisional and corporate
financial goals as established on an annual basis by the Board of Directors. The
plan allows eligible employees to share in the successes of the company, while
balancing the financial needs of the company to re-invest profits in future
operations. There are two main aspects of the measurement of achievement of
objectives:

 

1) Maximum payout (including fringes/taxes) will be 25% of cash flow from
operations* during the measurement period. If this results in a reduction of
payout, it will be pro-rated over eligible recipients.

 

2) Beginning at achievement of 90% or greater of divisional and/or corporate
financial goals, employees will be eligible to receive an incentive payment. The
divisional goals will be based on contribution income* and the corporate goal
will be operating profit*. The basic payment formula is as follows:

 

Employee’s base wages X designated % = PIP Payment

 

* Financial measures will be according to GAAP accounting and will exclude
one-time expenses or revenue including but not limited to the sale/recovery of
Adelphia receivables. Final determination on inclusion or exclusion of expenses
or revenue in determining achievement of the financial goals will be at the sole
discretion of the Board of Directors upon presentation of the relevant
information by the officers of the Company.

 

2.   Participant Eligibility

 

Full-time, active employees and part-time, active employees (working a minimum
of 20 hours per week/1040 hours per year) of C-COR.net Corp., Broadband
Management Solutions, LLC, C-COR Electronics Canada, and individuals within
subsidiary groups who are specifically identified as key management/ technical
leadership are eligible for this program:

 

The following employees are not eligible:

-   Employees on Sales/Marketing Commission or Incentive Plans

-   Employees who are provided a specifically identified, alternative incentive
bonus

-   Temporary Agency Employees, Independent Contractors, Co-op and Intern
(part-time) Employees, Employees paid on a piece rate basis

 

New Hires within the Fiscal Year and / or Terminated Employees –

 

An employee is eligible for a PIP payment if they have worked at least one full
fiscal quarter between June 28, 2003 and June 25, 2004 and are on the payroll on
the date of payment.

 

The formula for calculating a PIP payment takes into account the pro-rationing
of the payment amount to reflect the amount of time the individual was actively
employed during the payment period.



--------------------------------------------------------------------------------

Employees on Leave (Disability; Workers’ Compensation; FMLA; Military Leave) –

 

An employee must be a full-time or part-time active employee in order to be
eligible for a payment. The individual would be eligible for a payment on a
pro-rata basis for the period of time that he/she was a full-time or part-time
active employee between June 28, 2003 and June 25, 2004.

 

3.    Frequency and Timing of Payments

 

Achievement of financial metrics versus established goals will be reviewed based
on two separate measurement periods during FY04. The first review will take
place after the completion of the 1st and 2nd quarters of FY04 and the second at
the completion of the 3rd and 4th quarters of FY04. Following the audit (or
review, in the case of interim financial statements) of the financial
statements, the Compensation Committee will recommend any applicable PIP
payments to the Board of Directors for final approval. All decisions made by the
Board of Directors are final and binding (see Administration section 8 of this
document). Any payment approved will be disbursed to all eligible employees as
soon as practically possible following Board of Director approval.

 

4.    Measurement Periods

 

Measurement Periods:

  June 28, 2003 to December 26, 2003     December 27, 2003 to June 25, 2004

 

5.    Financial Measures Weighting

 

1) Maximum payout (including fringes/taxes) will be 25% of cash flow from
operations* during the measurement period. If this results in a reduction of
payout, it will be pro-rated over eligible recipients.

 

2) Financial measures will be established for each division and for the
corporation.

 

Divisional Employees:

 

For each division, the financial measures will be a FY04 divisional contribution
income* goal as well as a FY04 operating profit * goal for the corporation. The
final goal achievement will be calculated as follows:

 

   75% X Divisional Contribution Income Achievement %

+ 25% X Corporate Operating Income Achievement %

= Total Goal Achievement %

 

Corporate Employees:

 

A FY04 operating profit* goal will be established for the corporation. The final
goal achievement will be calculated as follows:

 

100% X Corporate Operating Profit* Achievement % = Total Goal Achievement %

 

* Financial measures will be according to GAAP accounting and will exclude
one-time expenses or revenue including but not limited to the sale or recovery
of Adelphia receivables. Final determination on inclusion or exclusion of
expenses or revenue in determining achievement of the financial goals will be at
the sole discretion of the Board of Directors upon presentation of the relevant
information by the officers of the Company.



--------------------------------------------------------------------------------

6.    Calculation of PIP Payment for Employees

 

1) Maximum payout (including fringes/taxes) will be 25% of cash flow from
operations* during the measurement period. If this results in a reduction of
payout, it will be pro-rated over eligible recipients.

 

2) Payment calculations for divisional and/or corporate goals will be based on
Total Goal Achievement % with associated PIP payments as defined below:

 

Total Goal Achievement %

--------------------------------------------------------------------------------

 

PIP Payment

--------------------------------------------------------------------------------

Less than 90% of Plan

  0% payment

Plan target at 100% achievement

of goal

 

% of base wages earned during measurement period:

6% professional/non-exempt

10% management

20% large division VP

90% to 99.9%

 

10% multiplier at 90%; additional 10% for each 1% achievement beyond 90% to
99.99%

Example:

90%—90.99% = 10% X 6% of wages

91%—91.99% = 20% X 6% of wages

92%—92.99% = 30% X 6% of wages

101% to 120%

 

Additional 1% multiplier at 101%; additional 1% for each 1% above 101% through
120%

Example:

101%—101.99% = 101% X 6% of wages

102%—102.99% = 102% X 6% of wages

103%—103.99% = 103% X 6% of wages…

 

120% and above = 120% X 6% of wages

 

7.    Definition of base wages

 

Base wages are defined as the total base wages of an employee at the end of each
measurement period, not including any special compensation such as the
reimbursement of moving expenses, one-time bonuses, or the exercise of stock
options. Base wages do not include overtime, however shift differential will be
included in the calculation of base wages when applicable.



--------------------------------------------------------------------------------

8.    Administration

 

The Compensation Committee of the Board of Directors oversees the Plan. The
Compensation Committee and/or its delegate(s) are responsible for administration
of the plan.

 

Subject to the provisions of the Plan, the Compensation Committee and/or its
delegate(s) shall have the sole authority and discretion:

 

  i)   to construe and interpret the Plan;

 

  ii)   to determine and recommend to the Board of Directors for approval, the
amount of payments to be made under the Plan and the status and rights of any
participant or beneficiary to payments under the Plan;

 

  iii)   to decide all questions concerning the Plan and to make all other
determinations and to take all other steps necessary or advisable for the
administration of the Plan.

 

All decisions made by the Board of Directors pursuant to the provisions of the
Plan shall be final, conclusive, and binding upon all parties. The Board of
Directors has complete discretion in administering and interpreting the PIP Plan
and in granting or denying any payments described within the plan regardless of
the financial calculations presented.

 

9.    Right to Withhold Taxes

 

The Company shall have the right to withhold such amounts from any payment under
this Plan as it determines necessary to fulfill any federal, state, or local
wage or compensation withholding requirements.

 

10.    Non-Transferability of Rights

 

A participant’s rights and interests under the Plan may not be assigned or
transferred in whole or in part either directly or by operation of law or
otherwise (except in an event of the participant’s death), including, but not
limited to, by way of execution, levy, garnishment, attachment, pledge,
bankruptcy or in any other manner, and no such rights or interests of any
participant under the Plan shall be subject to any obligation or liability of
such participant other than any obligations or liabilities owed by the
Participant to the Company.



--------------------------------------------------------------------------------

11.    No Right to Continued Employment

 

Neither the Plan, nor any compensation payable under the Plan, shall confer upon
any participant any right to continuance of employment by the Company or any
affiliate of the Company nor shall they interfere in any way with the right of
the Company or any affiliate of the Company to terminate any participant’s
employment at any time.

 

12.    No Claim Against Assets

 

Nothing in this Plan shall be construed as giving any participant or his or her
legal representative, or designated beneficiary, any claim against any specific
assets of the Company or any affiliate or as imposing any trustee relationship
upon the Company or any affiliate in respect of the participant.

 

The Company shall not be required to segregate any assets in order to provide
for the satisfaction of the obligations hereunder. If and to the extent that the
participant or his or her legal representative or designated beneficiary
acquires a right to receive any payment pursuant to this Plan, such right shall
be no greater than the right of an unsecured general creditor of the Company or
any affiliate.

 

13.    Company’s Books and Records Conclusive

 

The Company’s books and records, and internal accounting procedures, will be
conclusive for all purposes under the Plan.

 

14.    Amendment or Termination

 

The Company may at any time, terminate or modify or amend the Plan in any
respect, at any time prior to payment for the fiscal year. The Board of
Directors may consider all applicable fiscal conditions at the time of payment
in making its final determinations of payment or non-payment of PIP funds.

 

15.    No Other Agreements or Understandings

 

Except as expressly provided herein, this Plan represents the sole agreement
between the Company and participants concerning its subject matter and it
supersedes all prior agreements, arrangements, understandings, warranties,
representations, and statements between the parties concerning its subject
matter.

 

16.    Governing Law

 

The Plan and all actions taken pursuant thereto shall be governed by, and
construed in accordance with, the laws of the State of Pennsylvania applied
without regard to conflict of law principles.